UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1756


TONIA WILSON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   Malcolm J. Howard,
Senior District Judge. (1:11-cv-00370-MJH-JLW)


Submitted:   February 27, 2015            Decided:   March 24, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Cortes, ROBERTI, WITTENBERG, LAUFFER, WICKER & CINSKI,
Durham, North Carolina, for Appellant.      Ripley Rand, United
States Attorney, Greensboro, North Carolina; Lisa G. Smoller,
Special Assistant United States Attorney, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tonia Wilson appeals the district court’s order upholding

the Commissioner’s denial of Wilson’s application for disability

benefits.        Our     review    of     the       Commissioner’s       disability

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.      See Johnson v. Barnhart, 434 F.3d 650, 653 (4th

Cir. 2005).      “Substantial evidence is such relevant evidence as

a   reasonable    mind     might   accept       as    adequate     to    support    a

conclusion.”     Id. (internal quotation marks omitted).                  We do not

reweigh     evidence      or    make     credibility           determinations      in

evaluating     whether     a   decision       is     supported    by    substantial

evidence; “[w]here conflicting evidence allows reasonable minds

to differ as to whether a claimant is disabled,” we defer to the

Commissioner’s     decision.            Id.        (internal     quotation     marks

omitted).

     Against     this    framework,     we    have    thoroughly       reviewed    the

parties’     briefs,     the   administrative         record,     and    the   joint

appendix, and we discern no reversible error.                     Accordingly, we

affirm the district court’s order.                 Wilson v. Colvin, No. 1:11-

cv-00370-MJH-JLW (M.D.N.C. May 28, 2014).                 We dispense with oral

argument because the facts and legal contentions are adequately




                                         2
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3